--------------------------------------------------------------------------------

 

Exhibit 10.2

 

GOLDEN ELEPHANT GLASS TECHNOLOGY, INC.

INDEPENDENT DIRECTOR’S CONTRACT

 

      

THIS INDEPENDENT DIRECTOR’S CONTRACT (the “Agreement”) is made as of the 24th
day of February, 2009 and is by and between Golden Elephant Glass Technology,
Inc., a Nevada corporation (hereinafter referred to as the “Company”), and
Guangli Yang (hereinafter referred to as the “Director”).

 

BACKGROUND

 

The Board of Directors of the Company desires to appoint the Director to fill an
existing vacancy and to have the Director perform the duties of an independent
director and the Director desires to be so appointed for such position and to
perform the duties required of such position in accordance with the terms and
conditions of this Agreement.

 

AGREEMENT

 

In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:

 

1.

DUTIES.  The Company requires that the Director be available to perform the
duties of an independent director customarily related to this function as may be
determined and assigned by the Board of Directors of the Company and as may be
required by the Company’s constituent instruments, including its Articles of
Incorporation, Bylaws and its corporate governance and board committee charters,
each as amended or modified from time to time, and by applicable law, including
the Nevada Revised Statutes.  The Director agrees to devote as much time as is
necessary to perform completely the duties as the Director of the Company,
including duties as a member of the Audit Committee and such other committees as
the Director may hereafter be appointed to.  The Director will perform such
duties described herein in accordance with the general fiduciary duty of
directors arising under Chapter 78 of the Nevada Revised Statutes.

 

2.

TERM.  The term of this Agreement shall commence as of the date of the
Director’s appointment by the Board of Directors of the Company (in the event
the Director is appointed to fill a vacancy) or the date of the Director’s
election by the stockholders of the Company and shall continue until the
Director’s removal or resignation.

 

3.

COMPENSATION.  The Company will pay the Director a director’s fee of RMB 25,000
per annum, of which RMB 15,000 is payable within five (5) business days after
the date of this Agreement and the remaining is payable in equal quarterly
installments.  This fee represents a retainer for services rendered as a member
of the Company’s Board of Directors, and is in addition to any fees to which the
Director may be entitled under guidelines and rules established by the Company
from time to time for compensating non-employee directors for serving on, and
attending meetings of, committees of its Board of Directors and the board of
directors of its subsidiaries.  

 

4.

EXPENSES.  In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse the Director for pre-approved reasonable business related
expenses incurred in good faith in the performance of the Director’s duties for
the Company.  Such payments shall be made by the Company upon submission by the
Director of a signed statement itemizing the expenses incurred.  Such statement
shall be accompanied by sufficient documentary matter to support the
expenditures.

 

5.

CONFIDENTIALITY.  The Company and the Director each acknowledge that, in order
for the intents and purposes of this Agreement to be accomplished, the Director
shall necessarily be obtaining access to certain confidential information
concerning the Company and its affairs, including, but not limited to business
methods, information systems, financial data and strategic plans which are
unique assets of the Company (“Confidential Information”).  The Director
covenants not to, either directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity any
Confidential Information.

 

--------------------------------------------------------------------------------

 

6.

NON-COMPETE.  During the term of this Agreement and for a period of twelve (12)
months following the Director’s removal or resignation from the Board of
Directors of the Company or any of its subsidiaries or affiliates (the
“Restricted Period”), the Director shall not, directly or indirectly, (a) in any
manner whatsoever engage in any capacity with any business competitive with the
Company’s current lines of business or any business then engaged in by the
Company, any of its subsidiaries or any of its affiliates (the “Company’s
Business”) for the Director’s own benefit or for the benefit of any person or
entity other than the Company or any subsidiary or affiliate; or (b) have any
interest as owner, sole proprietor, stockholder, partner, lender, director,
officer, manager, employee, consultant, agent or otherwise in any business
competitive with the Company’s Business; provided, however, that the Director
may hold, directly or indirectly, solely as an investment, not more than one
percent (1%) of the outstanding securities of any person or entity which is
listed on any national securities exchange or regularly traded in the
over-the-counter market notwithstanding the fact that such person or entity is
engaged in a business competitive with the Company’s Business.  In addition,
during the Restricted Period, the Director shall not develop any property for
use in the Company’s Business on behalf of any person or entity other than the
Company, its subsidiaries and affiliates.

 

7.

TERMINATION.  With or without cause, the Company and the Director may each
terminate this Agreement at any time upon ten (10) days written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination.  Nothing contained herein or omitted
herefrom shall prevent the stockholder(s) of the Company from removing the
Director with immediate effect at any time for any reason.

 

8.

INDEMNIFICATION.  The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the State of Nevada, and as
provided by, or granted pursuant to, any charter provision, Bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of stockholders or disinterested directors or otherwise, both as
to action in the Director’s official capacity and as to action in another
capacity while holding such office.  The Company and the Director are executing
the Indemnification Agreement in the form attached hereto as Exhibit A.

 

9.

EFFECT OF WAIVER.  The waiver by either party of the breach of any provision of
this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.

 

10.

NOTICE.  Any and all notices referred to herein shall be sufficient if furnished
in writing at the addresses specified on the signature page hereto or, if to the
Company, to the Company’s address as specified in filings made by the Company
with the U.S. Securities and Exchange Commission.

  

11.

GOVERNING LAW.  This Agreement shall be interpreted in accordance with, and the
rights of the parties hereto shall be determined by, the laws of the State of
Nevada without reference to that state’s conflicts of laws principles.

 

-2-

 

--------------------------------------------------------------------------------

 

12.

ASSIGNMENT.  The rights and benefits of the Company under this Agreement shall
be transferable, and all the covenants and agreements hereunder shall inure to
the benefit of, and be enforceable by or against, its successors and assigns.
 The duties and obligations of the Director under this Agreement are personal
and therefore the Director may not assign any right or duty under this Agreement
without the prior written consent of the Company.

 

13.

MISCELLANEOUS.  If any provision of this Agreement shall be declared invalid or
illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of this Agreement shall remain in
full force and effect in the same manner as if the invalid or illegal provision
had not been contained herein.

 

14.

ARTICLE HEADINGS.  The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

15.

COUNTERPARTS.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one instrument.  Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.

 

16.

ENTIRE AGREEMENT.  Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

 

[Signature Page Follows]

 

-3-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Independent Director’s
Contract to be duly executed and signed as of the day and year first above
written.

 

 

GOLDEN ELEPHANT GLASS TECHNOLOGY, INC.

 

BY: /s/ Lihui Song

Name: Lihui Song

Title: President and Chief Executive Officer

 

 

 

INDEPENDENT DIRECTOR

 

 

/s/ Guangli Yang

Name: Guangli Yang

 

 

Address:

No. 34-45 Chang’an Li

Jinzhou, Liaoning

People’s Republic of China

 

-4-

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Indemnification Agreement

 

(See Attached)




 

-5-

 

--------------------------------------------------------------------------------